Title: James Madison to Nicholas P. Trist, 29 September 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr: 29. 1828—
                            
                        
                        
                        I have recd. yours of the 24th. I hope your letter to Mr Monroe will have corrected his error as to the day
                            for the meeting of the Visitors, in time for his attendance. I have heared nothing from him on the subject since his letter
                            asking for information, my answer to which was I thought sufficiently guarded agst. misapprehension. I relied still more
                            on the letter I presume you wrote to him, with the record before you.
                        Untill within a few days past, I had hopes that I should be able to join my Colleagues on the approaching
                            occasion. It is with much concern, I find that the feble state of my health, left by my late indisposition, continues in a
                            degree that does not permit me to make the attempt. With this explanation I wish you to make the Board acquainted; happy
                            in knowing, that no embarrassment can result from my absence. With great respect & regard
                        
                        
                            
                                James Madison
                            
                        
                    